NO. 07-00-0439-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                     MAY 8, 2001

                         ______________________________


                          VICTOR L. JACKSON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 338TH DISTRICT COURT OF HARRIS COUNTY;

                  NO. 838752; HONORABLE ELSA ALCALA, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                           ON ABATEMENT AND REMAND


      Appellant Victor L. Jackson pled guilty to the offense of aggravated robbery and,

on July 31, 2000, was sentenced to ten years confinement in the Institutional Division of

the Department of Criminal Justice. He gave timely notice of appeal from his conviction.
       Appellant’s appointed counsel has now filed an Anders brief in support of a motion

to withdraw in which she states that, after reviewing the entire appellate record, she is

convinced no reversible error exists and the appeal is without merit. Anders v. California,

386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Counsel has provided

appellant with a copy of the brief and informed him that he has a right to review the record

and file a pro se brief if he so desires. Appellant has indicated to this court that he desires

to file a brief and was given until April 30, 2001, to do so. Appellant has now filed a motion

for extension of time indicating that the court clerk has refused to furnish him with a copy

of the record and he cannot file a brief without that record. He has also attached a copy

of a notification from the Harris County District Clerk that his request to obtain the record

was denied.


       It is the duty of the trial court to provide an indigent defendant with an adequate

record on appeal. Newman v. State, 937 S.W.2d 1, 3 (Tex.Crim.App. 1996); Snoke v.

State, 780 S.W.2d 210, 212 (Tex.Crim.App. 1989). Given that appellant has expressed

his desire to file a pro se brief but asserts that he has been unable to obtain a copy of the

record, we believe a hearing should be held as provided in Texas Rule of Appellate

Procedure 38.8(b)(3). Accordingly, the appeal is abated and the cause remanded to the

338th District Court of Harris County.


       Upon remand, the judge of the trial court shall immediately cause notice to be given

and to conduct a hearing to determine what steps need to be taken to facilitate and ensure



                                              2
the provision of an appellate record to appellant. The court should also determine if any

other orders are necessary to ensure the proper and timely pursuit of appellant’s appeal.


       In support of its determinations, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental

reporter’s record. The supplemental clerk’s and reporter’s records shall be submitted to

the clerk of this court no later than June 8, 2001.


       It is so ordered.


                                                   Per Curiam


Do not publish.




                                               3